Title: From Thomas Jefferson to Martha Jefferson Randolph, 8 February 1798
From: Jefferson, Thomas
To: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson


          
            Philadelphia Feb. 8. 98.
          
          I ought oftener, my dear Martha, to recieve your letters, for the very great pleasure they give me, & especially when they express your affections for me. for though I cannot doubt them, yet they are among those truths which tho’ not doubted we love to hear repeated. here too they serve like gleams of light, to chear a dreary scene, where envy, hatred, malice, revenge, & all the worst passions of men are marshalled to make one another as miserable as possible. I turn from this with pleasure to contrast it with your fire side, where the single evening I passed at it was worth more than ages here. indeed I feel myself detaching very fast, perhaps too fast, from every thing but yourself, your sister, & those who are identified with you. these form the last hold the world will have on  me, the cords which will be cut only when I am loosened from this state of being.I am looking forward to the spring with all the fondness of desire to meet you all once more, and with the change of season, to enjoy also a change of scene & of society. yet the time of our leaving this is not yet talked of.I am much concerned to hear the state of health of mr Randolph & the family, mentioned in your letters of Jan. 22. & 28. surely, my dear, it would be better for you to remove to Monticello. the south pavillion the Parlour & Study, will accomodate your family; & I should think mr Randolph would find less inconvenience in the riding it would occasion him than in the loss of his own & his family’s health. let me beseech you then to go there, and to use every thing & every body as if I were there. if mr Randolph will take on himself to command the usual functions of the servants, carts, waggon, and other resources of the place, you may make yourselves comfortable there. I shall anxiously hope to hear that you adopt this plan.I wrote to mr Randolph on the subject of a rider for our Fredericksburg post who may be relied on. the proposition should be here, if any one will undertake it, by the 14th. inst. but the postmaster has promised to keep it open a little longer. £100. Virginia money will be given, if the person be approvedly trustworthy.—all your commissions shall be executed, not forgetting the game of the goose, if we can find out what it is; for there is some difficulty in that. kiss all the little ones for me: present me affectionately to mr Randolph, & my warmest love to yourself. Adieu.
        